Exhibit 10.4

 

LOGO [g63127img3.jpg]

 

TO:

 

Ted Antenucci

FROM:

 

Nelson C. Rising

DATE:

 

March 26, 2004

SUBJECT:

 

Amended and Restated Memorandum of Understanding regarding Employment

 

--------------------------------------------------------------------------------

 

This Amended and Restated Memorandum of Understanding (“Memorandum”) sets forth
the terms of your employment with Catellus Commercial Development Corporation
(“CCDC” or the “Company”), a subsidiary of Catellus Operating Limited
Partnership (the “Operating Partnership”) and an indirect subsidiary of Catellus
Development Corporation (“Catellus”). This Memorandum supersedes, in their
entirety, all previous agreements and understandings concerning your employment
except the Indemnity Agreement referenced in Section 8 below (or any future
Indemnity Agreement) and any stock option, restricted stock, restricted stock
unit, performance unit, or other award agreements you have with the Company,
Catellus or any of their affiliates, provided, however, that the provisions of
this Memorandum regarding vesting of stock options, restricted stock, restricted
stock units, performance units or other equity awards in the event of
termination of your employment shall supersede such provisions of your award
agreements.

 

Effective upon your execution of this Memorandum, the following provisions shall
govern your employment with the Company or any of its affiliates:

 

1. Title; Responsibilities and Duties. You are a full-time, regular employee of
the Company with the title of President, and you shall be expected to handle
such responsibilities and perform such duties as I shall assign from time to
time consistent with those you were handling and performing as of April 1, 2004.
If you remain an employee of the Company or become an employee of an affiliate
of the Company, the Operating Partnership and the Company will nevertheless be
bound by the terms of this Memorandum.

 

2. At-Will Employment. You acknowledge and agree that your employment is at-will
and that either the Company or you, at any time, with or without cause, may
terminate the employment relationship, including all compensation and benefits.
However, should your employment terminate, Section 10 below shall apply.

 

3. Salary. Effective January 1, 2004, you shall be paid at the annualized salary
rate of at least $475,000. Your salary shall be payable in accordance with the
Company’s normal payroll practices and subject to all applicable tax withholding
requirements. Your salary will be reviewed in the first quarter of each year
starting in 2005 and, if appropriate, it will be increased retroactive to
January 1 of that year. Your salary, as it may be increased from time to time in
the sole discretion of the Company, shall be referred to as your “Base Salary.”

 

4. Bonuses. You are eligible to receive an annual maximum cash bonus for each
calendar year of employment of up to one hundred fifty percent (150%) of your
Base Salary, subject to



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 2 of 15

 

satisfaction of target performance criteria determined each year by the
Compensation and Benefits Committee of the Board of Directors of Catellus (the
“Compensation Committee”). The performance criteria may relate to individual
division, Company or Catellus goals, or a combination thereof and shall be
established and communicated to you within the first 90 days after the start of
each calendar year. Such bonuses shall be paid no later than March 31 of the
following year and are subject to all applicable tax withholding requirements.
Except as provided in Section 10, no bonus shall be payable if your employment
terminates or you resign prior to the close of the calendar year to which such
bonus relates.

 

5. Equity Awards. You may be entitled to receive additional stock options,
shares of restricted stock, restricted stock units, performance units, or other
awards under the Catellus 2003 Performance Award Plan and future plans based on
your and Catellus’ performance as determined by the Compensation Committee in
its sole discretion. You will also be entitled to participate in current and
future incentive award plans designed for similarly situated senior management
executives, including without limitation the 2004 Transition Incentive Plan and
the 2004 Long Term Incentive Plan.

 

6. Benefits. You shall be entitled to receive paid vacation, medical coverage,
disability income replacement coverage, and other employee benefits, all to the
same extent that the Company provides these benefits to the Company’s other
senior management employees. If the Company’s medical insurance plan will not
provide adequate coverage, as mutually agreed upon, in your area, you may elect
to maintain your own medical insurance, and the Company will reimburse you for a
portion of your insurance. This amount will be equivalent to the Catellus
portion of group medical insurance paid for other similarly situated employees.
Reimbursement requests must be submitted on an Expense Report form with a
receipt/billing for monthly insurance premium.

 

7. Expenses. You shall be entitled to reimbursement for reasonable and properly
documented expenses you incur in the conduct of the Company’s business,
including a monthly automobile allowance in accordance with the Company’s
Automobile Allowance Policy as well as payment or reimbursement for cellular
phone expenses. Such reimbursable expenses shall be deemed to include dues (but
not initiation fees) for a country club and an athletic club.

 

8. Indemnity. Pursuant to that certain Indemnity Agreement, by and between the
Operating Partnership (as successor to Catellus Development Corporation, a
Delaware corporation which merged into the Operating Partnership on December 1,
2003) and you, dated as of March 21, 2002 (“Indemnity Agreement Date”), the
Operating Partnership shall indemnify you, and the Operating Partnership shall
maintain or cause to be maintained in full force and effect (either separately
or under the Catellus directors’ and officers’ liability insurance policy)
directors’ and officers’ liability insurance for you in reasonable amounts from
established and reputable insurers. To the same extent, the Operating
Partnership shall pay and advance all expenses, including, without limitation,
attorneys’ fees, disbursements and retainers, accounting and witness fees,
travel and deposition costs, expenses of investigations, judicial or
administrative proceedings and appeals, amounts paid in settlement by you or on
your behalf, actually incurred by you in connection with any threatened, pending
or completed claim, action, suit or proceeding, formal or informal, whether
brought before or after the Indemnity Agreement Date, whether brought in the
right of the Operating Partnership or otherwise and whether of a civil,
criminal, administrative or investigative nature, by reason of the fact that you
were a director,



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 3 of 15

 

officer, employee or agent of the Operating Partnership or its affiliate or were
serving at the Company’s request as a director, officer, employee, or agent of
another corporation, limited liability company, partnership, joint venture,
trust, or other enterprise.

 

9. Employee Handbook; Confidential Information. As a condition of employment,
you acknowledge that you have reviewed the current Employee Handbook for
Catellus and its subsidiaries, executed the Handbook’s Receipt and
Acknowledgment (which is the last page of the Handbook), and returned such
Receipt and Acknowledgment and a completed W4 form to Jaime Gertmenian. You
agree that during the term of your employment and thereafter for a period of
three years, you shall abide by the confidentiality provisions of the current
Employee Handbook.

 

10. Termination of Employment. For definitions of capitalized terms used in this
Section 10, see Appendix A attached to this Memorandum which is hereby
incorporated by reference.

 

10.1 Right to Terminate. The Company or you may terminate your employment
hereunder at any time by giving the other party prior written notice; provided,
that upon your death, your employment hereunder shall terminate automatically.
Immediately upon the termination of your employment hereunder for any reason,
you shall return promptly to the Company any property (including documents) in
your possession which is owned by the Company or any of its affiliates.
Notwithstanding, a termination of employment by the Company shall not be deemed
a termination under this Memorandum if (1) you are offered employment with any
affiliate of the Company, and (2) the affiliate agrees to employ you pursuant to
the terms of this Memorandum.

 

10.2 Benefits upon Termination.

 

(a) Basic Payments upon Termination. If your employment terminates for any
reason, the Company shall pay you your unpaid Base Salary for the period through
the Date of Termination and your unpaid salary with respect to any vacation days
accrued but not taken as of the Date of Termination (based upon your Base Salary
in effect at that time). You shall also be entitled to other payments or
benefits to the extent provided in the Company’s employee benefit plans or
arrangements.

 

(b) Termination Other than for Cause, or for Death, Disability or Good Reason.
If (i) you cease to be an employee of the Company on account of (A) the
Company’s termination of your employment other than for Cause, (B) Disability or
(C) your death, or (ii) you resign your employment with the Company after giving
the Company notice of the occurrence of one or more events that constitute Good
Reason within a reasonable period (but not more than 90 days after such
occurrence) and the Company fails to correct such occurrence within a reasonable
time (but not more than 60 days) and your resignation occurs within 10 days
after the expiration of that cure period, then in addition to the amounts
payable under Section 10.2(a):

 

(A) all stock options, shares of restricted stock, restricted stock units,
performance units, or other equity awards held by you, whether granted before or
after the date of this Memorandum, shall become fully vested; and



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 4 of 15

 

(B) the Company shall pay you, in monthly payments over a period of 24 months
from the Date of Termination, a monthly amount equal to one twenty-fourth (1/24)
of the amount that is a multiple of your Average Salary and Bonus as follows:

 

  (i) If your Date of Termination occurs prior to or on December 31, 2004, the
amount shall be two (2) times your Average Salary and Bonus;

 

  (ii) If your Date of Termination occurs on or after January 1, 2005 but before
or on December 31, 2005, the amount shall be two and thirteen one-hundredths
(2.13) times your Average Salary and Bonus;

 

  (iii) If your Date of Termination occurs on or after January 1, 2006 but
before or on December 31, 2006, the amount shall be two and twenty-seven
one-hundredths (2.27) times your Average Salary and Bonus; and

 

  (iv) If your Date of Termination occurs on or after January 1, 2007, the
amount shall be two and four-tenths (2.4) times your Average Salary and Bonus.

 

You shall not be required to mitigate the amount of any payment provided for in
this Section 10.2(b) by seeking other employment or otherwise. The Company shall
not be entitled to set off against the amounts payable to you under this
Memorandum any amounts owed to the Company by you, any amounts earned by you in
other employment after termination of your employment with the Company, or any
amounts which might have been earned by you in other employment had you sought
such other employment.

 

(c) Termination for Cause; Resignation. If you cease to be an employee for any
reason other than as set forth in Section 10.2 (b), then the Company shall have
no obligation to make any payments to you for periods after the Date of
Termination, your unvested stock options, shares of restricted stock, restricted
stock units, performance units and any other equity awards shall terminate and
your vested options must be exercised if at all, within the time periods after
the Date of Termination specified in your award agreements.

 

10.3 Change of Control Payments. In the event that a Change of Control occurs
while you are employed by the Company pursuant to the terms of this Memorandum,
and within 12 months after the occurrence of the Change of Control, your
employment by the Company or the Company’s successor is terminated by the
Company other than for Cause or you resign for one or more events that
constitute Good Reason, then you shall be entitled to receive from the Company
or such successor, in lieu of, and not in addition to, the amounts otherwise
payable to you pursuant to Section 10.2(b) hereof, the benefits provided below:

 

(a) the Company shall pay to you (A) your Base Salary, when due, through the
Date of Termination at the rate in effect at the time the applicable Notice of
Termination is given, (B) the unpaid portion, if any, of any annual bonus which
has been earned by you but which has not been paid as of the Date of
Termination, and (C) all other amounts to which you



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 5 of 15

 

are entitled under any compensation plan of the Company at the time such
payments are due, and (D) any unpaid salary with respect to any vacation days
accrued but not taken as of the Date of Termination (based upon your rate of
Base Salary in effect at the time the applicable Notice of Termination is
given); and

 

(b) all stock options, shares of restricted stock, restricted stock units,
performance units, or other equity awards held by you, whether granted before or
after the date of this Memorandum, shall become fully vested; and

 

(c) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay to you a lump sum payment in an
amount which is equal to three (3) times your Average Salary and Bonus; and

 

(d) you shall receive the benefits of the Tax Protection Policy attached hereto
as Appendix B, which is hereby incorporated by reference.

 

11. Guaranty by Operating Partnership. The Operating Partnership absolutely,
irrevocably and unconditionally guarantees the full and punctual payment of all
sums of salary, bonus, expenses, fees and any other amounts payable under this
Memorandum. The Operating Partnership’s obligations under this Guaranty are
continuing and unconditional and shall terminate only upon termination of the
Memorandum by either party and full and complete payment and performance of all
guaranteed obligations as of the date of such termination. The Operating
Partnership’s guaranty applies to, inures to the benefit of, and binds all
parties hereto, their heirs, devisees, legatees, executors, administrators,
representatives, successors and assigns.

 

12. Severability. In case any one or more provisions of this Memorandum shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not be in any way be affected
or impaired.

 

13. Arbitration. To the fullest extent allowed by law, any controversy or claim
arising out of or relating to your employment with the Company (or termination
of your employment) shall be settled by binding arbitration in the city or
region in which your office is located by an arbitrator. Possible disputes
covered by the foregoing, include (but are not limited to) wage, contract,
discrimination, or other employment-related claims under laws known as Title VII
of the Civil Rights Act, California Fair Employment and Housing Act and
comparable statutes in other states if applicable, Americans with Disabilities
Act, Age Discrimination in Employment Act, and any other statutes relating to an
employee’s relationship with his/her employer. However, claims for workers’
compensation benefits and unemployment insurance are not covered by this
arbitration agreement and such claims may be presented by you to the appropriate
court or state agency. You and the Company shall initially confer and attempt to
reach agreement on the individual to be appointed as such arbitrator. If no
agreement is reached, the parties shall request from the Judicial Arbitration
and Mediation Services (“JAMS”) office in the city or region where your office
is located, a list of five retired judges affiliated with JAMS. (If there is no
JAMS office in the city or region where your office is located, then an
organization which is comparable to JAMS would be utilized.) You and the Company
shall each alternately strike names from such list until only one name remains
and such person shall thereby be selected as the arbitrator. Except as otherwise
provided for herein, such arbitration shall be conducted in



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 6 of 15

 

conformity with the procedures specified in the California Arbitration Act (Cal.
C.C.P. §§ 1280 et seq.) (or the statute applicable in the state in which your
office is located). The arbitrator shall allow the discovery authorized by
California Code of Civil Procedure §1283.05 or any other discovery required by
law in arbitration proceedings. Also, to the extent that anything in this
Memorandum conflicts with any arbitration procedures required by applicable law,
the arbitration procedures required by applicable law shall govern. The
arbitrator shall issue a written award that sets forth the essential findings
and conclusions on which the award is based. The arbitrator shall have the
authority to award any relief authorized by law in connection with the asserted
claims or disputes. The arbitrator’s award shall be subject to correction,
confirmation, or vacation, as provided by any applicable law setting forth the
standard of judicial review of arbitration awards. The Company shall pay the
arbitrator’s fee and any other type of expense or cost that you would not be
required to bear if you were free to bring the dispute or claim in court as well
as any other expense or cost that is unique to arbitration but exclusive of your
attorneys’ fees. The parties intend that this Section 13 shall be valid,
binding, enforceable and irrevocable and shall survive the termination of this
Memorandum. Any final decision of the arbitrator so chosen may be enforced by a
court of competent jurisdiction. You are waiving your right to a jury trial and
agree that the decision of the arbitrator shall be final and binding. If either
party is determined by the arbitrator to be the prevailing party in the
arbitration, then that party will be entitled to reimbursement from the other
party of all the reasonable fees (including attorneys’ fees) and expenses
incurred in connection with such arbitration to the extent provided by statute
or otherwise consistent with or provided by California law.

 

14. Amendments. No amendments to this Memorandum may be made except by writing
signed by you, the Company, and the Operating Partnership.

 

15. Governing Law. This Memorandum shall be governed by the internal laws of the
State of California.

 

16. Effective Date. This Memorandum shall be effective as of March 26, 2004.

 

[Signatures on Next Page]



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 7 of 15

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Memorandum of Understanding as of the day and year first above written.

 

CATELLUS COMMERCIAL

DEVELOPMENT CORPORATION

 

CATELLUS OPERATING LIMITED

PARTNERSHIP, a Delaware limited

partnership

By:

 

Catellus Operating Limited

Partnership, a Delaware limited

partnership, its sole stockholder

 

By:

 

Catellus Development Corporation,

a Delaware corporation, its general

partner

   

By:

 

Catellus Development

Corporation, a Delaware

corporation, its general partner

     

By:

 

/s/ Nelson C. Rising

--------------------------------------------------------------------------------

        By:  

/s/ Nelson C. Rising

--------------------------------------------------------------------------------

         

Nelson C. Rising

Chairman of the Board and

Chief Executive Officer

           

Nelson C. Rising

Chairman of the Board and

Chief Executive Officer

           

 

CATELLUS DEVELOPMENT

CORPORATION, a Delaware

corporation

 

By:

 

/s/ Nelson C. Rising

--------------------------------------------------------------------------------

   

Nelson C. Rising

   

Chairman of the Board and

Chief Executive Officer

 

ACCEPTED AND AGREED:

By:

 

/s/ Ted R. Antenucci

--------------------------------------------------------------------------------

   

Ted R. Antenucci

 

Date: May 5, 2004



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 8 of 15

 

Appendix A

 

Definitions

 

For purposes of this Memorandum, the following definitions are set forth below:

 

(i) “Average Salary and Bonus” means the greater of (a) your annual Base Salary
and annual bonus, including any amounts deferred by you under the Company’s
Profit Sharing and Savings Plan, Cafeteria Plan, and Executive Deferred
Compensation Plan and any other deferred compensation program now or hereafter
established by the Company, earned by you for the three full calendar years
prior to termination of your employment (regardless of whether all of such years
occurred while this Memorandum was in effect and regardless of whether those
earned amounts were paid out on a current basis or deferred) or such smaller
number of full calendar years as you have been employed by the Company, divided
by the number of such full calendar years, or (b) your annual Base Salary and
annual bonus, including any amounts deferred by you under the Company’s Profit
Sharing and Savings Plan, Cafeteria Plan, and Executive Deferred Compensation
Plan and any other deferred compensation program now or hereafter established by
the Company, earned by you for the three full calendar years with respect to
which annual bonuses have been determined prior to the occurrence of the Change
of Control (regardless of whether all of such years occurred while this
Memorandum was in effect and regardless of whether those earned amounts were
paid out on a current basis or deferred) or such smaller number of full calendar
years as you have been employed by the Company, divided by the number of such
full calendar years. Employment by the Company shall include employment by any
affiliate of the Company, and the calculation of annual Base Salary and annual
bonus shall include any Base Salary and annual bonus paid by an affiliate of the
Company during the applicable time period.

 

(ii) “Cause” means that the Company provides you with a Notice of Termination
for either of the following reasons: (a) the willful and continued failure by
you substantially to perform your material duties (other than any such failure
resulting from your incapacity due to physical or mental illness) after written
demand for substantial performance of such duties is delivered to you by the
Board of Directors, which demand identifies the manner in which the Board of
Directors believes that you have not substantially performed your duties and you
have been given a reasonable period of time (but in no event more than 60 days)
to correct your deficient performance; or (b) your engaging in egregious
misconduct involving serious moral turpitude to such an extent that, in the
reasonable judgment of the Board of Directors, such misconduct substantially
impairs your ability to perform your duties with the Company. For purposes of
clause (a) of this definition, no act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you without reasonable
belief that your action or omission was in the best interest of the Company.

 

(iii) A “Change of Control” shall be deemed to have occurred upon the happening
of any of the following events:

 

(a) the acquisition or holding of Catellus, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (an “Acquiror”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of the combined



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 9 of 15

 

voting power of the then outstanding shares of Common Stock and other stock of
Catellus entitled to vote generally in the election of directors (the
“Outstanding Catellus Voting Securities”), but excluding for this purpose any
such acquisition (or holding) by (i) Catellus or any corporation controlled by
Catellus; (ii) any employee benefit plan (or related trust) of Catellus or any
corporation or other entity controlled by Catellus; (iii) any acquisition or
ownership by an Acquiror of 25% of the Outstanding Catellus Voting Securities as
a result of an acquisition of common stock or voting securities by Catellus
which, by reducing the number of shares of Catellus’ common stock or voting
securities outstanding, increases the proportionate number of shares
beneficially owned by such Acquiror to 25% or more of the Outstanding Catellus
Voting Securities; provided, however, that if an Acquiror shall become the
beneficial owner of 25% or more of the Outstanding Catellus Voting Securities by
reason of a share acquisition by Catellus as described above and shall, after
such share acquisition by Catellus, become the beneficial owner of any
additional shares of common stock or voting securities of Catellus, then such
acquisition shall constitute a Change of Control; or (iv) any corporation with
respect to which, following such acquisition, more than 50% of, respectively,
the then outstanding shares of Common Stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Catellus Voting Securities immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the then Outstanding Catellus Voting Securities;

 

(b) individuals who, as of the date hereof, constitute the Board of Directors
(the “Continuing Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
stockholders of Catellus, was approved by a vote of at least a majority of the
persons then comprising the Continuing Directors shall be considered a
Continuing Director, but excluding, for this purpose, any such individual whose
initial election as a member of the Board is in connection with an actual or
threatened “election contest” relating to the election of the directors of
Catellus (as such term is used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act); or

 

(c) consummation by Catellus of (1) a reorganization, merger or consolidation of
Catellus, with respect to which in each case all or substantially all of the
individuals and entities who were the respective beneficial owners of the
Outstanding Catellus Voting Securities immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly and indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such reorganization, merger or consolidation, or (2) a complete
liquidation or dissolution of Catellus, or (3) the sale or other disposition of
all or substantially all of the assets of Catellus.

 

(iv) “Date of Termination” means the effective date specified in the Notice of
Termination as of which your employment terminates or, in the event of
termination of employment other than for Cause, the date as of which your
employment is to terminate pursuant to the provisions of Section 10.1 of this
Memorandum.



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 10 of 15

 

(v) “Disability” means that (i) you have a physical or mental condition that
renders you incapable, after reasonable accommodation, of performing your
duties; (ii) such condition is reasonably determined by the Chief Executive
Officer of Catellus to be of a long-term nature; and (iii) you are eligible for
income replacement benefits under the Company’s long-term disability plan during
such period of disability.

 

(vi) “Notice of Termination” means a notice of a proposed termination by the
Company with a written explanation to you of the grounds for such proposed
termination.

 

(vii) “Good Reason” exists if, without your express written consent, any of the
following occurs:

 

(A) the Company reduces your Base Salary as in effect from time to time; or

 

(B) an assigning of duties to you that are a reduction in any substantial
respect from your position, authority, or responsibilities as of March 26, 2004;
or

 

(C) the Company’s failure to fulfill the Company’s obligations under this
Memorandum; or

 

(D) the Company’s intentional failure, without your consent, to pay to you any
portion of your Base Salary, earned bonus, or other current compensation (if
any), or to pay to you any portion of any installment of deferred compensation
under any deferred compensation program within ten business days of the date
such compensation is due or to issue shares of Catellus Common Stock in
accordance with the terms of stock options upon valid exercise thereof, or
shares of restricted stock, restricted stock units, performance units or other
equity awards upon the vesting thereof, granted to you or in accordance with the
terms of stock option, shares of restricted stock, restricted stock units,
performance units, or other equity awards granted to you upon proper vesting
thereof; or

 

(E) (i) any requirement that you relocate your principal residence in a new
location because of a Company requirement that you be based in that new
location, or (ii) any requirement that you spend substantially more time
traveling on Company business than you did in the six-month period prior to the
date of your execution of this Memorandum, because of a Company requirement that
you have a new place of business; or

 

(F) the Company does not allow you to devote reasonable time to activities other
than those required under this Memorandum, including supervision of personal
investments and activities involving professional, charitable, educational,
political, religious and similar types of organizations, speaking engagements,
memberships of boards of directors of other organizations and similar
activities, provided that you shall not serve on the board of directors of any
other business or hold any other position with any business without the consent
of the Chief Executive Officer of Catellus; or



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 11 of 15

 

(G) the failure of any successor entity to the Company following a Change of
Control to continue this Memorandum in effect and assume the Company’s
obligations and responsibilities hereunder.



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 12 of 15

 

Appendix B

 

Tax Protection Policy

 

This Appendix shall apply if it is determined that any payment, distribution or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit, the provision of any severance pay or benefits
and the acceleration of exercisability of any stock option, share of restricted
stock, restricted stock unit, performance unit or other equity award) to you or
for your benefit (whether paid or payable or distributed or distributable)
pursuant to the terms of this Memorandum or otherwise pursuant to or by reason
of any other agreement, policy, plan, program or arrangement, including without
limitation any stock option, share of restricted stock, restricted stock unit,
performance unit, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (the “Payments”) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), by reason of
being “contingent on a change in the ownership or control” of Catellus, within
the meaning of Section 280G of the Code or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”). If the Payments are subject to the Excise Tax
and it is determined that the Parachute Value of the Payments (as defined below)
exceeds 110% of the Safe Harbor Amount (as defined below), you shall be entitled
to receive from the Company an additional payment (the “Gross-Up Payment”) in an
amount such that the net amount of the Payments and the Gross-Up Payment
retained by you after the calculation and deduction of all Excise Taxes
(including any interest or penalties imposed with respect to such taxes) on
those Payments and all federal, state and local income tax, employment tax and
Excise Tax (including any interest or penalties imposed with respect to such
taxes) on the Gross-Up Payment provided for in this Appendix B, and taking into
account any lost or reduced tax deductions you may incur on account of the
Gross-Up Payment, shall be equal to the Payments. If it shall be determined that
the Parachute Value of the Payments does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to you, and the amount of the
Payments otherwise due you shall be reduced to the extent necessary to assure
that the Parachute Value of the Payments as calculated for the Payments
remaining after such reduction does not exceed the greater of (i) the Safe
Harbor Amount or (ii) the amount which yields you the greatest after-tax amount
of Payments after taking into account any Excise Tax you must pay with respect
to those Payments. To the extent any such reduction to your Payments becomes
necessary by reason of the preceding sentence, the reduction shall be applied
against the portion of your Payments based upon your Average Salary and Bonus.
For the purposes of this Appendix B, (a) “Parachute Value of the Payments” shall
mean the present value as of the date of the Change of Control for purposes of
Section 280G of the Code of the portion of such Payments that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accountants
(as defined below) for purposes of determining whether and to what extent the
Excise Tax will apply to such Payments, and (b) “Safe Harbor Amount” shall mean
the maximum Parachute Value of the Payments that you can receive without any
Payments being subject to the Excise Tax.

 

(i) All determinations required to be made under this Appendix B, including
whether and when the Gross-Up Payment is required and the amount of such
Gross-Up Payment, and the assumptions to be utilized in arriving at such
determinations shall be



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 13 of 15

 

made by the Accountants (as defined below) which shall provide you and the
Company with detailed supporting calculations with respect to such Gross-Up
Payment within fifteen (15) business days of the receipt of notice from you or
the Company that you have received or shall receive a Payment. For purposes of
making the determinations and calculations required herein, the Accountants may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code, including (without limitation) the Proposed
Treasury Regulations under Section 280G of the Code, provided that the
Accountants’ determinations must be made on the basis of “substantial authority”
(within the meaning of Section 6662 of the Code). For the purposes of this
Appendix B, the “Accountants” shall mean the Company’s independent certified
public accountants serving immediately prior to the Change of Control. In the
event that the Accountants are also serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, you may appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accountants hereunder). All fees and expenses of the Accountants shall be borne
solely by the Company.

 

(ii) For the purposes of determining whether any of the Payments shall be
subject to the Excise Tax and the amount of such Excise Tax, such Payments shall
be treated as “parachute payments” within the meaning of Section 280G of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that in the opinion of the Accountants such
Payments (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount,” or
such “parachute payments” are otherwise not subject to such Excise Tax. For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made and to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the actual reduction in federal income taxes which
is reasonably expected to result from the deduction of such state and local
taxes if paid in such year (determined, however, with regard to limitations on
deductions based upon the amount of your adjusted gross income). To the extent
practicable, any Gross-Up Payment with respect to any Payment shall be paid by
the Company at the time you are entitled to receive the Payment and in no event
shall any Gross-Up Payment be paid later than five days after your receipt of
the Accountant’s determination. Any determination by the Accountants shall be
binding upon the Company and you.

 

(iii) As a result of uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accountants hereunder, it is
possible that the Gross-Up Payment made shall have been an amount less than the
Company should have paid pursuant to this Appendix B (the “Underpayment”).
Unless the Company elects to exhaust its remedies under clause (v) below with
respect to the additional Excise Tax on your Payments, the Underpayment shall be
promptly paid by the Company to or for your benefit at the time you are required
to pay the additional Excise Tax resulting in such Underpayment.



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 14 of 15

 

(iv) You and the Company shall each provide the Accountants access to and copies
of any books, records and documents in the Company’s or your possession, as the
case may be, reasonably requested by the Accountants, and otherwise cooperate
with the Accountants in connection with the preparation and issuance of the
determination contemplated by this Appendix B.

 

(v) You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable after
you are informed in writing of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
You shall not pay such claim prior to the expiration of the 30-day period
following the date on which you give such notice to the Company (or such shorter
period ending on the date that any payment of taxes, interest and/or penalties
with respect to such claim is due). If the Company were to notify you in writing
prior to the expiration of such period that it desires to contest such claim,
you shall:

 

(A) give the Company any information reasonably requested by the Company
relating to such claim;

 

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to you;

 

(C) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all additional
Excise Taxes imposed upon you and all costs, legal fees and other expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify you for and hold you harmless from, on an after-tax
basis, any additional Excise Tax (including interest and penalties with respect
thereto) imposed upon you and any Excise Tax or income or employment tax
(including interest and penalties with respect thereto) attributable to the
Company’s payment of that additional Excise Tax on your behalf or imposed as a
result of such representation and payment of all related costs, legal fees and
expenses. The amounts owed to you by reason of the foregoing shall be paid to
you or for your benefit as they become due and payable. Without limiting the
foregoing provisions of this paragraph, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at the
Company’s sole option, either direct you to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, the Company
shall determine; provided, however, that if the Company were to direct you to
pay such claim and sue for a refund, the Company shall advance the amount of
such payment to you, on an interest-free basis, and shall indemnify you for and
hold you harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

March 26, 2004

Page 15 of 15

 

respect to such advance or with respect to any imputed income with respect to
such advance (including as a result of any forgiveness by the Company of such
advance); provided, further, that any extension of the statute of limitations
relating to the payment of taxes for your taxable year with respect to which
such contested amount is claimed to be due is attributable in whole or in part
to such contested amount. Furthermore, the Company’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and you shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.